
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42


TRANSITION AND ADVISORY AGREEMENT


        THIS TRANSITION AND ADVISORY AGREEMENT (the "Agreement") is made and
entered into as of the    day of July, 2002, by and between Richard G. Babbitt
(the "Advisor") and BIA Advisors, Inc. ("BIA"), a California corporation, on the
one hand, and Inamed Corporation, a Delaware corporation (the "Corporation"), on
the other hand.

RECITALS

        1.    The Corporation desires to retain the Advisor to provide the
services described herein, and the Advisor is willing to provide the services in
accordance with the terms hereinafter set forth;

        2.    The Board of Directors of the Corporation and the Compensation
Committee of the Board, by appropriate resolutions, have authorized the
Corporation to enter into this Agreement;

        3.    The Advisor and the Corporation desire to declare the employment
agreement entered into between the Corporation and the Advisor, dated as of
January 23, 1998 (the "Employment Agreement"), null and void and to enter into
this superseding Agreement;

        4.    The Corporation desires to retain BIA effective February 1, 2003,
to provide the advisory services required under this Agreement; and

        5.    BIA intends to employ Advisor to perform such advisory services
and Advisor intends to accept such employment.

        The parties hereto, intending to be legally bound, do hereby agree as
follow:

1. DEFINITIONS.

        In addition to certain terms defined elsewhere in this Agreement, the
following terms shall have the following respective meanings:

        1.1  "Affiliate" shall mean any Person controlling, controlled by or
under common control with, the Corporation.

        1.2  "Board" shall mean the Board of Directors of the Corporation.

        1.3  "Cause" shall mean that the Advisor:

(a)has been convicted of any felony or any crime involving fraud, theft,
embezzlement, dishonesty or moral turpitude;

(b)has engaged in conduct which is materially injurious to the Corporation or
its Affiliates, or any of their respective customer or supplier relationships,
financially or otherwise;

(c)has failed to provide the services as required under Section 2 to the
reasonable satisfaction of the Board after being provided with notice thereof
and thirty (30) days opportunity to remedy such failure; or

(d)has engaged in acts or omissions constituting gross negligence or willful
misconduct resulting, in either case, in material harm to the Corporation, in
providing the services under this Agreement.

The parties agree that no actions or omissions by the Advisor prior to the date
this Agreement becomes fully executed shall provide the basis for a Cause
termination unless the Corporation could not reasonably have known of such
actions or omissions at the time of execution.

Page 1 of 13

--------------------------------------------------------------------------------


        1.4  "Corporation Property" shall mean all items and materials provided
by the Corporation to the Advisor, or to which the Advisor has access, in the
course of his employment and while providing services under this Agreement,
including, without limitation, all files, records, documents, drawings,
specifications, memoranda, notes, reports, manuals, equipment, computer disks,
videotapes, drawings, blueprints and other documents and similar items relating
to the Corporation, its Affiliates or their respective customers, whether
prepared by the Advisor or others, and any and all copies, abstracts and
summaries thereof.

        1.5  "Competition" shall mean any direct or indirect research on, or
development, production, marketing, leasing or selling of, any product, process
or service which is the same as, similar to, or in competition with, any line of
business or research in which the Corporation or any Affiliate is now engaged or
hereinafter engages.

        1.6  "Confidential Information" shall mean all nonpublic and/or
proprietary information and trade secrets respecting the business of the
Corporation or any Affiliate, including, without limitation, its products,
programs, projects, promotions, marketing plans and strategies, business plans
or practices, business operations, employees, research and development,
intellectual property, software, databases, trademarks, pricing information and
accounting and financing data. Confidential Information also includes
information concerning the Corporation's or any Affiliate's customers or
clients, such as their identity, address or any other information kept by the
Corporation or any Affiliate concerning its customers whether or not such
information has been reduced to documentary form. Confidential Information does
not include information that is, or becomes, available to the public unless such
availability occurs through an unauthorized act on the part of the Advisor.

        1.7  "Disability" shall mean a physical or mental incapacity that
prevents the Advisor from providing the services under this Agreement for a
period of one hundred eighty (180) days as determined by the following
procedure: The Advisor agrees to submit to medical examinations by a licensed
healthcare professional selected by the Corporation, in its sole discretion, to
determine whether a Disability exists. In addition, the Advisor may submit to
the Corporation documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice. Following a determination of a Disability
or lack of Disability by the Corporation's or the Advisor's licensed healthcare
professional, the other Party may submit subsequent documentation relating to
the existence of a Disability from a licensed healthcare professional selected
by such other Party. In the event that the medical opinions of such licensed
healthcare professionals conflict, such licensed healthcare professionals shall
appoint a third licensed healthcare professional to examine the Advisor, and the
opinion of such third licensed healthcare professional shall be dispositive.

        1.8  "Good Reason" shall mean and exist if, without the Advisor's prior
written consent, one or more of the following events occurs:

(a)the Base Compensation or Advisory Fees are decreased by the Corporation; or

(b)the Corporation fails to provide the Advisor with any benefits required under
Section 3 of this Agreement;

provided, however, that neither of the foregoing shall constitute Good Reason
if: (i) the Advisor gives the Corporation timely notice of his intent to
terminate this Agreement for Good Reason, and the Corporation cures or remedies
the reasons cited by the Advisor in said notice within thirty (30) days of
receipt of said notice, or (ii) sixty (60) days or more pass between the
event(s) constituting Good Reason and the Advisor's giving notice that he is
terminating this Agreement for Good Reason.

        1.9  "Person" shall mean any individual, firm, partnership, association,
trust, company, corporation or other entity.

Page 2 of 13

--------------------------------------------------------------------------------


2. ENGAGEMENT.

        2.1  The Transition Term.

        2.1.1    From the date first written above and continuing through
December 31, 2002 (the "Initial Transition Term"), the Advisor shall serve as a
member of the Board of Directors (the "Board"). Effective as of December 31,
2002, the Advisor will be deemed to have resigned from the Board without further
action from the Advisor or the Corporation.

        2.1.2    From January 1, 2003, through January 31, 2003, (the
"Supplemental Transition Term"), the Advisor shall perform such services as the
Board may direct. (The Initial Transition Term and the Supplemental Transition
Term shall be referred to collectively herein as the "Transition Term").

        2.2  The Advisory Term.

        2.2.1    Commencing on February 1, 2003, and continuing through
December 31, 2004 (the "Advisory Term"), the Corporation and BIA will maintain a
consultancy arrangement pursuant to which BIA will make Advisor available to the
Corporation to serve as a Special Advisor to the Board in Advisor's area of
expertise, at reasonable times and upon reasonable advance notice, to the extent
that the Board may reasonably request.

        2.3  Responsibilities.    During the Transition Term and the Advisory
Term, the Advisor shall observe and comply with the Corporation's rules,
regulations and policies and shall carry out and perform all reasonable orders
and directions given to him by the Board periodically, either orally or in
writing. The Advisor shall at all times carry out the duties assigned to him in
a loyal, trustworthy and businesslike manner.

        2.4  The Term of Engagement.    The Transition Term and the Advisory
Term shall collectively be referred to herein as the Term of Engagement. The
Transition Term and the Advisory Term and this Agreement may be earlier
terminated pursuant to the terms and conditions of Sections 6 and 7. If the
Transition Term is earlier terminated as provided in Sections 6 and 7, the
Advisory Term shall not commence.

3. REMUNERATION.

        3.1  Compensation During the Transition Term.

        3.1.1    Base Compensation.    The Advisor's annual base compensation
(the "Base Compensation") during the Transition Term shall be FOUR HUNDRED
THOUSAND DOLLARS ($400,000.00), payable in accordance with the Corporation's pay
policies, with applicable federal, state and local taxes withheld.

        3.1.2    Incentive Compensation.    The Corporation may, but is not
obligated to, pay the Advisor a discretionary bonus for the fiscal year ending
December 31, 2002, in an amount that will be determined by the Compensation
Committee based on such factors as the Advisor's performance and the performance
of the Corporation. Any bonus that may be awarded to the Advisor shall be paid
at the same time as annual bonuses are paid to other senior officers of the
Corporation.

        3.1.3    Benefits.    During the Transition Term, the Advisor shall be
entitled to participate in the following benefit plans (the "Benefit Plans")
maintained by the Corporation: group medical, dental, life and disability
insurance plans and 401(k) plan. The Advisor's participation in all Benefit
Plans shall cease as of January 31, 2003, except to the extent permitted by any
Benefit Plan, as required by this Agreement, or as otherwise required by law.

        3.2  Advisory Fees During the Advisory Term.    During the Advisory
Term, the Corporation shall pay BIA an annual advisory fee in the amount of FOUR
HUNDRED THOUSAND DOLLARS ($400,000.00) (the "Advisory Fee"). All Advisory Fees
paid to BIA shall be reported by the Corporation

Page 3 of 13

--------------------------------------------------------------------------------

to the Internal Revenue Service on a Form 1099, and BIA shall be responsible,
without contribution from the Corporation, for the payment of any taxes
determined to be due on such payments.

        3.3  Termination Benefits.    In consideration of the Advisor's and the
Corporation's mutual agreement to terminate the Employment Agreement, for a
period commencing on February 1, 2003, and continuing until July 31, 2005 (the
"Benefits Reimbursement Period"), the Corporation shall reimburse the Advisor
for his costs reasonably incurred in connection with obtaining continued medical
coverage that is substantially equal to the group medical coverage the Advisor
was receiving from the Corporation during the Transition Term, as follows:

(a)reimbursement for the Advisor's premiums to continue his and/or his spouse's
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") through July 31, 2004, and through any additional portion of the
remaining balance of the Benefits Reimbursement Period if determined at the
applicable time to be permitted by COBRA and the Corporation's group medical
carrier;

(b)reimbursement for the Advisor's premiums for Medicare supplemental insurance
coverage, Plan J, or its equivalent, either through the Corporation's group
health plans or, if the same not permitted by such plans, through individual
coverage, for any portion of the Benefits Reimbursement Period in which COBRA
coverage is not available; and

(c)in the event that medical coverage is obtained under Medicare supplemental
insurance in accordance with Section 3.3(b), above, and such coverage does not
provide comparable coverage for prescription drugs, the Corporation will provide
the Advisor with additional reimbursement not to exceed one thousand five
hundred dollars ($1,500.00) per month to cover the Advisor's actual prescription
costs, subject to Advisor providing documentation of such costs.

The Parties agree that it shall be the Advisor's sole responsibility to take
such actions as may be necessary to elect or obtain COBRA coverage and/or
Medicare supplemental insurance coverage as provided above.

4. DUTY OF LOYALTY.

        4.1  Advisor's Position of Trust.    As a result of the Advisor's
employment pursuant to the Employment Agreement and his engagement under this
Agreement, the Advisor has had, and will continue to have, access to
Confidential Information.

        4.2  Obligations During the Term of Engagement.    The Advisor agrees
that during the Term of Engagement he shall not, without prior express written
authorization of the Board, directly or indirectly, either alone or in concert
with others, engage in any of the following activities:

(a)Perform or render any services of a business, professional or commercial
nature, relating to services or products competitive with the Corporation, to or
for the benefit of himself or any other person or entity, whether for
compensation or otherwise, except for personal investments and other activities
approved by the Board in accordance with Subsection 4.5, below;

(b)Engage in any activity directly or indirectly in competition with or adverse
to the Corporation;

(c)Engage in any activity for purpose of influencing or attempting to influence
the Corporation's customers, either directly or indirectly, to conduct business
with any business enterprise in competition with the Corporation; or

Page 4 of 13

--------------------------------------------------------------------------------

(d)Undertake or participate in any planning for or organization of any business
activity that is or will be in competition with the Corporation in any field(s)
or area(s) in which the Advisor has worked or with which the Advisor has come
into contact, or of which the Advisor has gained knowledge during his employment
with the Corporation or during the Term of Engagement.

        4.3  Continuing Obligations.    As a condition of the Advisor's having
access to Confidential Information, and in consideration of the payments and
benefits provided hereunder, the Advisor agrees that he will not, at any time
prior to December 31, 2004, directly or indirectly, either for himself or for
any other person or entity, whether as an agent, consultant, employee, officer,
director, investor, partner, shareholder, proprietor or in any other individual
or representative capacity, do any of the following:

(a)Engage in competition with the Corporation without the Corporation's prior
express written approval;

(b)Divert or take away (or attempt to divert or take away), any of the
Corporation's present, former or prospective customers, including, but not
limited to, those upon whom he called, met with or became acquainted with while
engaged as an employee of the Corporation or while providing services under this
Agreement;

(c)Interfere with the contractual or business relationships of the Corporation;

(d)Solicit or attempt to solicit any employees or clients of the Corporation; or

(e)Slander or disparage the Corporation, or undertake any activity that
adversely impacts, or is reasonably likely to impact, the goodwill of the
Corporation and its business opportunities.

        4.4  Corporation Property.    The Advisor agrees that upon termination
of his engagement by the Corporation for any reason, or at such earlier time as
the Corporation may request, the Advisor shall forthwith return to the
Corporation all documents and other property in his possession belonging to the
Corporation or any of its Affiliates.

        4.5  Permitted Activities.    Nothing in this Section 4 shall prevent
the Advisor from the following:

(a)holding for investment less than five percent (5%) of the outstanding
securities of any corporation which are regularly traded on a recognized stock
exchange;

(b)engaging in civic, educational and charitable activities; or

(c)upon receiving written approval from the Board, serving as a director of any
corporation that does not engage in competition with the Corporation, as
determined by the Board in good faith, or receiving any remuneration from as a
result thereof;

provided, however, that the Advisor shall not engage in any of the foregoing
activities which, in the good faith opinion of the Board, interfere or could
reasonably be expected to interfere with the Advisor's performance of his duties
and responsibilities as set forth in Article 2.

        4.6  Severability.    Each of the covenants of Section 4 shall be
construed as separate covenant covering the subject matter in each of the
separate counties and states in the United States and governmental subdivisions
outside of the United States (collectively, the "Governmental Units"). To the
extent that any covenant is determined by a court of competent jurisdiction to
be unenforceable in any one or more of said Governmental Units, said covenant
shall not be affected with respect to any other Governmental Unit, each covenant
with respect to each Governmental Unit being construed as severable and
independent.

Page 5 of 13

--------------------------------------------------------------------------------


5. INTELLECTUAL PROPERTY AND CONFIDENTIALITY AGREEMENT.

        5.1  On or about January 23, 1998, the Advisor executed an Intellectual
Property and Confidentiality Agreement, a copy of which is attached to this
Agreement as Exhibit A and the terms of which are incorporated herein by
reference. The terms of this Agreement shall prevail in the case of any
discrepancy between Exhibit A and the remainder of the provisions of this
Agreement.

        5.2  The Advisor will not, at any time prior to December 31, 2004,
undertake any employment or activity competitive with the Corporation wherein
the loyal and complete fulfillment of the duties of the competitive employment
or activity would call upon the Advisor to make judgments on or otherwise to use
any information concerning the Corporation that is covered by this Agreement or
the Intellectual Property and Confidentiality Agreement.

6. TERMINATION.

        6.1  Grounds.    This Agreement and the Advisor's services hereunder,
shall terminate upon the occurrence of any of the following events:

        6.1.1    Expiration of Term.    Upon expiration of the Term of
Engagement;

        6.1.2    Termination by the Advisor.    By the Advisor (a) with Good
Reason, or (b) without Good Reason, in each case upon thirty (30) days' prior
written notice to the Corporation;

        6.1.3    Termination by the Corporation for Cause.    By the Corporation
immediately for Cause;

        6.1.4    Termination by the Corporation without Cause.    By the
Corporation without Cause, upon thirty (30) days' written notice to the Advisor;

        6.1.5    Disability.    In the event of the Advisor's Disability; or

        6.1.6    Death.    Upon the death of the Advisor.

7. TERMINATION PAYMENTS.

        7.1  Termination Due to Death or Disability.    In the event of a
termination due to the Advisor's death or Disability, the Advisor or his estate
or BIA, as the case may be, shall be entitled, in lieu of any other remuneration
whatsoever, to:

(a)payment of all Base Compensation and/or Advisory Fees, as applicable, through
the balance of the Term of Engagement; and

(b)(i) such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee
benefit plans and programs, according to the terms and provisions of such plans
and programs, if such termination occurs during the Transition Term, and
(ii) the reimbursement costs required under Section 3.3, if termination occurs
during the Advisory Term, in either case through the date of termination in the
event of a termination due to death, and through the balance of the Term of
Engagement and the Benefit Reimbursement Period (the "Post-Termination Period")
in the event of a termination due to Disability.

        7.2  Termination for Cause or Without Good Reason.    In the event that
the Corporation terminates this Agreement for Cause or the Advisor terminates
this Agreement without Good Reason, the Advisor or BIA, as the case may be,
shall be entitled, in lieu of any other remuneration and benefits whatsoever,
to:

(a)payment of all unpaid Base Compensation or Advisory Fees, as the case may be,
payable through the date of termination; and

Page 6 of 13

--------------------------------------------------------------------------------

(b)(i) such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee
benefit plans and programs, according to the terms and provisions of such plans
and programs, if such termination occurs during the Transition Term, and
(ii) the reimbursement costs required under Section 3.3, if termination occurs
during the Advisory Term, in either case through the date of termination.

        7.3  Termination Without Cause or for Good Reason.    In the event the
Corporation terminates this Agreement hereunder without Cause or the Advisor
terminates this Agreement for Good Reason, the Advisor or BIA, as the case may
be, shall be entitled to the following payments and benefits:

(a)payment of all Base Compensation and/or Advisory Fees, as applicable, through
the balance of the Term of Engagement; and

(b)(i) such rights to other benefits as may be provided in applicable plans and
programs of the Corporation, including, without limitation, applicable employee
benefit plans and programs, according to the terms and provisions of such plans
and programs, if such termination occurs during the Transition Term, and
(ii) the reimbursement costs required under Section 3.3, if termination occurs
during the Advisory Term, in either case through the Post-Termination Period.

        7.4  Non-Duplication of Benefit.    Notwithstanding the foregoing,
nothing in this Agreement shall result in a duplication of payments or benefits
provided under this Section 7, nor shall anything in this Agreement require the
Corporation to make any payment or to provide any benefit to the Advisor that
the Corporation is otherwise required to provide under any other contract,
agreement or arrangement.

        7.5  General Release.    No payments or benefits payable to the Advisor
or BIA upon the termination of this Agreement pursuant to this Section 7 shall
be made unless and until Advisor and BIA execute a general release in a form
satisfactory to the Corporation and such general release becomes effective
pursuant to its terms.

8. MISCELLANEOUS.

        8.1  Notices.    Any written notice required or permitted to be given
shall be deemed delivered either when personally delivered or when mailed,
registered or certified, postage prepaid with return receipt requested, if to
the Advisor and/or BIA, addressed to the last residence address of the Advisor
as shown in the records of the Corporation, and if to the Corporation, addressed
to the Board at its principal office in Santa Barbara, California. Mailed
notices shall be deemed received two (2) business days after the date of deposit
in the mail. Any party may change its/his address by providing the other parties
notice of such new address pursuant to the provisions of this Section 8.1.

        8.2  Remedies.

        8.2.1    Equitable Remedies.    The Advisor acknowledges and agrees any
breach, violation or evasion of the terms, conditions and provisions of Sections
4 and 5 above, will result in immediate and irreparable injury and harm to the
Corporation and shall entitle the Corporation to injunctive relief, as well as
to all other legal equitable remedies to which the Corporation may be entitled.

        8.2.2    Cessation/Reimbursement of Payments.    If the Advisor violates
any provision of Sections 4 or 5, the Corporation may, upon giving written
notice to the Advisor, immediately cease all payments and benefits that it may
be providing to the Advisor pursuant to this Agreement, and the Advisor may be
required to reimburse the Corporation for any payments received from, and the
cash value of any benefits provided by, the Corporation between the first day of
the violation and the date such notice is given; provided, however, that the
foregoing shall be in addition to such

Page 7 of 13

--------------------------------------------------------------------------------




other remedies as may be available to the Corporation and shall not be deemed to
permit the Advisor to forego or waive such payments in order to avoid his
obligations under Sections 4 or 5.

        8.3  General Release of Employment Claims.    In partial consideration
for the Corporation's agreement to enter into this Agreement, the Advisor has
agreed to sign the General Release attached to this Agreement as Exhibit B.

        8.4  Partial Invalidity.    If any term or provision of this Agreement
or the application thereof to any person or circumstance shall be held to be
invalid or unenforceable to any extent, the remainder of this Agreement or
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of the Agreement shall be valid and be
enforced to the fullest extent permitted by law.

        8.5  Waiver.    No waiver of any right hereunder shall be effective for
any purpose unless in writing, signed by the party hereto possessing said right,
nor shall any waiver be construed to be a waiver of any subsequent right, term
or provision of this Agreement.

        8.6  Assignment; Effect on Agreement.    It is hereby acknowledged and
agreed that the Advisor's rights and obligations under this Agreement are
personal in nature and shall not be assigned or delegated. This Agreement shall
be binding on and inure to the benefit of the heirs, personal representatives,
successors and assigns of the parties, subject, however, to the restrictions on
assignment and delegation contained herein.

        8.7  Disputes Resolution and Arbitration.    

        8.7.1    Any dispute arising in connection with the interpretation or
enforcement of the provisions of this Agreement, or its application or validity,
will be submitted to arbitration. Such arbitration proceedings shall be
instituted in Santa Barbara, California, in accordance with the rules then
existing of the American Arbitration Association. This Agreement to arbitrate is
specifically enforceable.

        8.7.2    Any award rendered in any such arbitration proceeding will be
final and binding on each of the parties, and judgment may be entered thereon in
any court of competent jurisdiction. The arbitrator shall have the authority to
compel the party that does not substantially prevail in such proceeding to pay
the reasonable costs and fees of the prevailing party (including reasonable and
customary legal fees and expenses) to the extent that the arbitrator deems
appropriate.

        8.8  Governing Law.    This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

        8.9  Entire Agreement.    Unless expressly provided to the contrary
herein, this Agreement (and the exhibits attached hereto) contains the entire
agreement and understanding between the parties and supersedes all prior
agreements and understandings, oral or written, including the Employment
Agreement. No modification or termination shall be valid unless in writing and
signed by both parties.

9. ACKNOWLEDGEMENT.

        The Advisor and BIA each represents and acknowledges the following:

(a)He/it has carefully read this Agreement in its entirety;

(b)He/it understands the terms and conditions contained herein;

(c)He/it has had the opportunity to review this Agreement, at his/its
discretion, with legal counsel of his/its own choosing and has not relied on any
statement made by the Corporation or its legal counsel as to the meaning of any
term or condition contained herein or in deciding whether to enter into this
Agreement; and

(d)He/it is entering into this Agreement knowingly and voluntarily.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the    day of                    , 2002.

[Signatures on following page.]

Page 8 of 13

--------------------------------------------------------------------------------

          INAMED CORPORATION   ADVISOR
 
 
 
 
  By: /s/  NICHOLAS L. TETI      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Nicholas L. Teti   Richard G. Babbit Title: Chief Executive Officer      
 
 
 
 
  Address:
5540 Ekwill Street, Suite D
Santa Barbara, California 93111   Address:
1221 Ocean Avenue
Santa Monica, California 90401
 
 
 
 
  Date: 7/22/02   Date:

--------------------------------------------------------------------------------


 
 
 
 
        AGREED TO AND ACCEPTED BY:
(with respect to the advisory services only)
 
 
 
 
        BI ADVISORY, INC.
 
 
 
 
        By:

--------------------------------------------------------------------------------

      Name:

--------------------------------------------------------------------------------

      Title:

--------------------------------------------------------------------------------

         

Page 9 of 13

--------------------------------------------------------------------------------

          INAMED CORPORATION   ADVISOR
 
 
 
 
  By:

--------------------------------------------------------------------------------

  /s/  RICHARD G. BABBIT      

--------------------------------------------------------------------------------

  Nicholas L. Teti   Richard G. Babbit Title: Chief Executive Officer      
 
 
 
 
  Address:
5540 Ekwill Street, Suite D
Santa Barbara, California 93111   Address:
1221 Ocean Avenue
Santa Monica, California 90401
 
 
 
 
  Date:

--------------------------------------------------------------------------------

  Date: 7/21/2002
 
 
 
 
        AGREED TO AND ACCEPTED BY:
(with respect to the advisory services only)
 
 
 
 
        BI ADVISORY, INC.
 
 
 
 
        By: /s/  RICHARD G. BABBIT      

--------------------------------------------------------------------------------

      Name: Richard G. Babbit       Title: President          

Page 10 of 13

--------------------------------------------------------------------------------

EXHIBIT A

INTELLECTUAL PROPERTY AND
CONFIDENTIALITY AGREEMENT

Page 11 of 13

--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

        In exchange for the agreement of Inamed Corporation (the "Corporation")
to enter into the Transition and Advisory Agreement (the "Agreement") to which
this General Release is attached, but without releasing or waiving any rights
thereunder, I, RICHARD G. BABBITT, hereby agree to the following:

        1.    I hereby release, waive and forever discharge the Corporation and
its offices, branches, parents, subsidiaries and affiliates and its present and
former directors, officers, agents, representatives, employees, successors and
assigns (collectively, the "Releasees"), from any and all actions, causes of
action, covenants, contracts, claims and demands whatsoever, which I ever had,
now has or which my heirs, executors, administrators and assigns, or any of them
hereafter can, shall or may have by reason of my employment with or the
cessation of my employment from the Corporation.

        2.    By signing this General Release, I am providing a complete waiver
of all rights and claims that may have arisen, whether known or unknown, up
until the date this General Release is signed. This includes, but is not limited
to:

(a)claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967 (including the
Older Workers Benefit Protection Act), the Americans with Disabilities Act, the
Fair Labor Standards Act, the Equal Pay Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, and any other applicable fair employment statute, or
any common law, public policy, contract (whether oral or written, express or
implied) or tort law, and any other local, state or federal law, regulation or
ordinance having any bearing whatsoever on the terms and conditions of his
employment with the Corporation and the cessation thereof,

(b)any rights or claims I may have under the Employment Agreement, and

(c)any claims I may have for any compensation or benefits, regardless of the
basis for such claims, whether under the Employment Agreement or any other
written or oral agreement other than as set forth in the Agreement.

        3.    As a part of this General Release, I am expressly waiving any and
all rights that I may have pursuant to Section 1542 of the Civil Code of the
State of California or any similar state or federal statute or under any common
law principle of similar effect, and I acknowledge that I fully understand the
consequences of such waiver. California Civil Code Section 1542 states as
follows:

    "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS (HER) FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM (HER) MUST HAVE MATERIALLY
AFFECTED HIS (HER) SETTLEMENT WITH THE DEBTOR."

I further acknowledge that I may subsequently discover facts different from, or
in addition to, those that I now know or believe to be true with respect to the
claims released herein and agree that the Agreement and this General Release set
forth herein shall be and remain effective in all respects notwithstanding the
discovery of such different or additional facts.

        4.    I acknowledge that have been advised of the following:

(a)I have been given at least twenty-one (21) days to review this General
Release;

(b)I have been advised to consult, and have consulted, with legal counsel, and

Page 12 of 13

--------------------------------------------------------------------------------

(c)I have been advised that I may revoke my signature within seven (7) days of
signing this Agreement.

(d)I also understand that this General Release will not become effective if I
revoke my signature within seven (7) days of execution. If I revoke my
signature, the Corporation may elect to cancel the Agreement, in which case the
Corporation and I will be returned to our legal positions that existed prior to
the date the Agreement was entered into.

(e)I further acknowledge that I am signing this General Release knowingly,
voluntarily and with full understanding of its terms and effects, and I
voluntarily accept the consideration provided for in the Agreement for the
purpose of making full and final settlement of all claims referred to above.

        It witness hereof, I have executed this General Release this    day
of                    , 2002.

/s/  RICHARD G. BABBITT      

--------------------------------------------------------------------------------

Richard G. Babbitt    
 
 
 
  Address:
1221 Ocean Avenue
Santa Monica, California 90401    
 
 
 
  Date: 7/21/2002            

Page 13 of 13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.42



TRANSITION AND ADVISORY AGREEMENT
